%3                  6\
                                 liJarren     Chester         Atuater       IV
                                      3ames     \l .    Allred       Unit
                                            21.01      FM    369    N.
                                     Ioua    park,          Texas    76367

                                                    4-1 8-1 5


COURT.QF           CRIMINAL    APPEALS


Please        cancel.I my     request     for       a urit      of mandamus      #   loR-83,088-0
agains t       Hende      rson County in cases t r^-?l \ QJ7                          a    13'* jr 12.& !.
I   id ill    be    cha   llenging   my   issues        per     urit of      habeas       corpus to be
filed        shortly




                                 Uarren       Chester         Atuater       IV




cc/legal           file
                                                                                                  RECEIVED IN
                                                                                             COURT OF CRIMINAL APPEALS
                                                                                                   APR 24 2015

                                                                                                 Abel Acosta, Clerk